Citation Nr: 1213368	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes insipidus.

4.  Entitlement to service connection for a psychiatric disorder, to include panic disorder, agoraphobia, and depression.

5.  Entitlement to a rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to May 1983 and December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

Although the RO adjudicated the claim involving diabetes insipidus as a request to reopen a previously denied claim, the Board observes that there is no proper prior final decision on the issue of service connection for diabetes insipidus.  Although the disorder was noted in a September 1994 rating decision that denied service connection for a pituitary condition, the RO did not deny service connection for diabetes insipidus.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for diabetes insipidus, noting that it was formerly considered as a pituitary tumor.  The Board reiterates that a claim for service connection for diabetes insipidus had not been properly adjudicated.  Moreover, although the cause of the disorder may involve the same factual basis as the pituitary condition - that of traumatic brain injury, given the different diagnosis, the issue should be one of service connection rather than of new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008). 

Although the RO framed the psychiatric disability on appeal as being limited to agoraphobia and depression, the Board has characterized the disability to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The decision herein reopens and grants the previously denied claim for service connection for bilateral hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  Although the Veteran was notified of the decision and his appellate rights, he did not initiate an appeal.

2.  The additional evidence received since the May 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  The Veteran's right ear hearing loss had its onset during active service.

4.  There is an approximate balance of competent favorable and unfavorable evidence on whether the Veteran's preexisting left ear hearing loss was aggravated by service.  



CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the May 2005 rating decision to reopen the previously denied claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determinations with respect to each aspect of the bilateral hearing loss claim, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

The RO originally denied service connection for bilateral hearing loss in a June 1998 rating decision.  The Veteran was notified of the decision and his appellate rights later that month but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

The Veteran attempted to reopen his claim in November 2004.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  The Veteran was notified of the decision and his appellate rights later that month but he did not initiate an appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2011).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Turning to the specifics of this case, in the May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss, noting that the submitted evidence did not address whether the Veteran's hearing loss, which preexisted service, was aggravated by service.

Upon reviewing the evidence received since the May 2005 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, an October 2011 private audiological consultation report reflects the examiner's opinion that the exacerbation of the Veteran's existing hearing loss is as likely as not the result of noise exposure in the military.

Presuming the credibility of this evidence, it indicates that the Veteran's preexisting hearing loss was aggravated by service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss (SNHL), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2011).

In July 2003, the VA General Counsel  issued a precedent opinion holding that, to rebut the presumption of soundness in 38 U.S.C.A. § 1111 , VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his bilateral hearing loss was incurred in or aggravated by service due to his duties as a mortar man.

The Veteran's military occupational specialties included indirect fire infantryman and fighting vehicle infantryman.  In-service audiogram reports reflect that he was routinely exposed to hazardous noise.  Therefore, exposure to in-service acoustic trauma is conceded.  Moreover, service connection for tinnitus has already been granted based on this in-service acoustic exposure.

The Veteran's January 1983 enlistment examination report reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
20
10
10
20
50

The examiner found that the Veteran had defective hearing but noted that it was not considered disabling.  Here, the Board observes that the Veteran had hearing loss disability only in the left ear as defined by 38 C.F.R. § 3.385.

A February 1988 periodic examination during Army National Guard service reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
20
LEFT
15
15
10
35
60

The examiner noted that the Veteran had high frequency hearing loss in the left ear.

A December 1990 audiogram during active service reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
30
LEFT
20
15
10
50
55

An April 1991 examination report during active service reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
30
LEFT
20
15
10
50
55

A final June 1991 audiogram during active service reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
15
LEFT
5
5
5
50
60

The Veteran underwent a VA audiology examination in January 1998.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
45
LEFT
15
15
30
60
60

Speech recognition scores on the Maryland CNC Word List were 96 percent in each ear.  The examiner provided a diagnosis of mild high frequency hearing loss in the right ear and moderate high frequency SNHL in the left ear.  The examiner did not provide an opinion on whether the hearing loss was related to service.

The Veteran underwent a VA ear disease examination in February 1998.  The examiner provided a diagnosis of bilateral high frequency SNHL probably secondary to some noise exposure while in the military.

The Veteran underwent another VA audiology examination in April 2011.  The examiner opined that the Veteran's hearing loss was not a result noise exposure during service as there were no permanent threshold shifts during active duty from 1990 to 1991.

An October 2011 private audiological consultation report reflects the examiner's opinion that the exacerbation of the Veteran's existing hearing loss is as likely as not the result of noise exposure in the military.

With respect to the hearing loss in the right ear, the Veteran was determined to be sound for entrance into active duty.  Although hearing loss was noted during his entrance examination, he did not have hearing loss in the right ear for VA purposes and the subsequent February 1988 examination report clarified that he had hearing loss only in the left ear.  Further, there is no clear and unmistakable evidence that hearing loss in the right ear existed prior to service.  The Board notes that, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.  As such, the Board finds that the presumption of soundness has not been rebutted, and the Veteran's claim with respect to the right ear will be considered as a claim for direct service connection. 

Given the evidence of record, the Board observes that the service treatment records document hearing loss in the right ear during the Veteran's second period of active duty service in December 1990 and April 1991.  Although the final June 1991 in-service audiogram failed to show hearing loss in the right ear, the January 1998 VA examination showed that the Veteran continued to have hearing loss in the right ear.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his right ear hearing loss had its onset during service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for hearing loss in the right ear is warranted.  

The Board notes that the April 2011 VA examiner opined that the Veteran's hearing loss was not a result of in-service noise exposure.  However, the examiner only considered the service treatment records from 1990 to 1991.  Thus, the Board finds this opinion to be of reduced probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Moreover, the February 1998 VA examiner opined that the Veteran's hearing loss was due to in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board still finds that his hearing loss in the right ear is due to in-service noise exposure.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection would still be warranted.

With respect to the hearing loss in the left ear, the Board notes that the disability was noted during his entrance examination.  Thus, the question is whether it was aggravated by service.  In this regard, the Board finds that there is an approximate balance of competent favorable and unfavorable evidence on whether the Veteran's left ear hearing loss was aggravated by service.  

On one hand, the February 1998 VA examiner opined that the Veteran's hearing loss was due to in-service noise exposure and the October 2011 private audiologist opined that the Veteran's existing hearing loss was exacerbated by in-service noise exposure.  On the other hand, the April 2011 VA examiner opined that the hearing loss was not a result of in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his left ear hearing loss was aggravated by service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for hearing loss in the left ear is also warranted.


ORDER

As new and material evidence has been received, the previously denied claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.




REMAND

The Veteran contends that he developed diabetes insipidus and a psychiatric disorder from a traumatic brain injury suffered while serving as a mortar man.  As noted in the decision above, his military occupational specialties included indirect fire infantryman, which requires firing mortar rounds, and fighting vehicle infantryman, which usually involves firing autocannons and machine guns.  

During a February 1988 examination during National Guard service, the Veteran reported a history of frequent headaches that were noted as being of a muscle tension type but denied any head injury.  He also reported having headaches in March 1991 during active service.  

Post service, a July 1992 VA hospital discharge report reflects diagnoses of diabetes insipidus, central type, and mild anxiety disorder.  The Veteran reported a history of drinking large quantities of water and frequent micturition (urination) for the past nine months.  An April 2010 VA traumatic brain injury consult note reflects that the Veteran has no residual signs of traumatic brain injury and the physician opined that traumatic brain injury is not a causative agent for the Veteran's diabetes insipidus.

Since that time, the Veteran submitted medical treatise evidence indicating a link between traumatic brain injuries and the later development of the syndrome of inappropriate antidiuretic hormone, diabetes insipidus, and psychiatric disorders, including major depression, phobias, and panic disorder.  He also submitted letters from his private psychologist noting diagnoses of panic disorder, agoraphobia, depression, and diabetes insipidus, and relaying the belief that these disorders are connected to traumatic brain injury from exposure to concussions from repeated large ammunition blasts.

As the Veteran may have suffered a traumatic brain injury while serving as an indirect fire infantryman and fighting vehicle infantryman and developed diabetes insipidus and anxiety disorder shortly after discharge, but there is conflicting medical evidence as to whether the disorders are related to any in-service traumatic brain injury, the RO should afford him a VA traumatic brain injury examination to obtain opinions to resolve these matters.

With respect to the evaluation of his lumbar strain, the Veteran's testimony during his Board hearing indicated that his disability may have worsened since the last VA examination in May 2008.  Specifically, he stated that he had a flare-up two to three months ago during an examination when he lay down on the examination table.  At the time of the May 2008 examination, he reported having flare-ups only when lifting something more than 50 pounds repetitively.

As the record suggests that the Veteran's disability may have worsened since the last VA examination, and since the findings of that examination are now almost four years old, the RO should afford him a new examination to determine the current severity of his lumbar strain.

Lastly, the Board notes that the Veteran receives treatment from the Waco VA Medical Center (VAMC).  The record contains treatment notes dated to May 2011.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Waco VAMC since May 2011.

2.  Thereafter, schedule the Veteran for a VA traumatic brain injury examination to determine the nature, extent, and etiology of his diabetes insipidus and panic disorder, agoraphobia, and depression.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an evaluation of the Veteran's cognitive, emotional/behavioral, and physical symptoms.  The examiner is advised that the Veteran served as an indirect fire infantryman and fighting vehicle infantryman.  

The examiner should provide an opinion on whether the Veteran's diabetes insipidus and any psychiatric disorder is at least as likely as not related to exposure to mortar fire or any other aspect of service.  In rendering this opinion, the examiner should consider the July 1992 VA hospital discharge report, medical treatise evidence, and letters from the private psychologist.

A complete rationale should be given for all opinions and conclusions.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar strain.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should also provide an opinion on the impact of the Veteran's service-connected lumbar strain on his ability to work.  

A complete rationale should be given for all opinions and conclusions.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


